Citation Nr: 1308259	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a leg disability identified as leg cramps, and "bad circulation."


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1964 to August 1964 and from March 1968 to September 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim of service connection for a low back disability and denied service connection for "bad circulation."

The Veteran had requested an opportunity to appear before a Veterans Law Judge and provide evidence regarding his claims.  A hearing was scheduled for February 2013, and the Veteran was duly notified at his address of record, but did not appear or provide good cause for his failure to appear.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The issues of entitlement to service connection for a low back disability on the merits and for a leg disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A rating decision issued in October 1970 denied service connection for a low back disability; the Veteran was duly notified of the decision and did not file a notice of disagreement nor was additional evidence received within one year of the notice of the rating decision.

2. Additional evidence submitted since the October 1970 rating decision pertains to the reason the claim was previously denied and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1970 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103 (2012).

2. Evidence submitted since the October 1970 rating decision denying service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal by reopening the claim of service connection for a low back disability, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.
 
In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 

Evidence Previously Considered

The Veteran filed a claim of service connection for a low back disability in November 1969, asserting that he had been receiving treatment for low back strain in service prior to separation.  The claim was denied in a rating decision issued in October 1970 based on a lack of evidence of any incident or injury in service.

At the time of the October 1970 rating decision, the evidence considered included the Veteran's service treatment records and a VA examination conducted in December 1969.

The Veteran's service treatment records contained no discussion of complaints, symptoms, treatment, or diagnosis of any low back disability in service.  The August 1969 separation examination did not reveal any evidence of a low back disability or mention any injury or treatment during service.

The December 1969 VA examination noted the Veteran's complaints of persistent recurrence of low back pain which had begun after four months of being assigned to a transportation unit, and which became worse in Vietnam.  He was seen by an orthopedic specialist in service and after an examination and X-ray was told he had a low back strain.  The examiner diagnosed myositis of the lumbar paravertebral muscles which was mild to moderate in nature.
 
Evidence Newly Submitted

The Veteran filed to reopen his claim of service connection for a low back disability in February 2008.  Evidence added to the claims file since the October 1970 rating decision denying service connection includes private and VA treatment records.

The Veteran's VA treatment records show repeated complaints of ongoing low back pain since his service in Vietnam.  During a mental health treatment session in May 2009, the Veteran provided a history of injury in Vietnam.  He stated that while serving as a combat engineer in Vietnam, he sustained a back injury while carrying wounded people.  

In his March 2009 notice of disagreement, the Veteran stated that he injured his back in Vietnam and was treated there after helping to rescue passengers from a bus that had gone over a cliff.  He said he had severe back pain after carrying over 12 people from the accident.


Analysis

The statements provided by the Veteran regarding the injury in service and the continuing back pain since service were not previously considered in adjudicating the claim.  As such, they are new evidence.  In addition, they address the previously unestablished aspect of the claim, that is, evidence of an incident or injury in service.  And it meets the standard of Shade by triggering the duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, it constitutes new and material evidence and is sufficient to allow the reopening of the claim.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted with respect to the claim of service connection for a low back disability, the claim is reopened and, to that extent, the appeal is granted.


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran's claim of service connection for a low back disability is reopened above, but additional development is required in order for a full and fair adjudication of the Veteran's claim.  In this instance, the Veteran has provided statements regarding an incident in service which could be related to his present low back disability and evidence of continued symptomatology since service which indicate a possible link between the present disability and the incident in service.  As such, the low threshold of McLendon is met, and a VA examination to address the claim is necessary.

The Veteran also seeks service connection for leg cramps, claimed as "bad circulation."  The Veteran's service treatment records show that he complained of leg cramps after exercise in service.  Current VA treatment records and private treatment records show complaints of recurrent leg cramps and treatment for the condition for several years.  The Veteran has asserted that the current condition is a continuation of the symptoms experienced in service.  A VA examination afforded in September 2009 considered the question of peripheral neuropathy but did not address the question of service connection for leg cramps as a result of service or a continuation of symptomatology therein.  Again, the evidence provided is sufficient to meet the low threshold of McLendon and a VA examination is required.

In addition, the Veteran has indicated that he believes that not all of his service treatment records are included in his claims file.  At the December 1969 VA examination he gave a history of having been diagnosed with a low back strain in service by an orthopedic specialist after X-rays were taken.  This examination and diagnosis are not in the service treatment records on file.  While the RO has stated that all records were sought and obtained in 1970 at the time of the previous decision denying service connection, additional service treatment records and potentially relevant service personnel records may exist and may now be obtainable from the appropriate federal records custodian.  The Board believes an additional attempt to obtain any relevant outstanding records may be beneficial to a full and fair adjudication of the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1. Ask the appropriate federal records custodian to provide any of the Veteran's outstanding service treatment and service personnel records, including any record of orthopedic examination and any records reflecting light duty assignments or profiles, or discussion of his participation in rescuing passengers of a bus that went over a cliff.

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If, any requested records cannot be obtained, the Veteran and his representative should be so advised and informed of the efforts made to obtain the records and of any further actions that will be taken with regard to the claim.

2. After any outstanding records have been obtained and associated with the claims file, provide the Veteran a VA examination to determine whether it is at least as likely as not that any current low back disability at least as likely as not (probability 50 percent or greater) had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should provide the rationale for the opinion.  

The rationale should include discussion of the incident described by the Veteran of carrying passengers from a bus up the side of a ravine or cliff.  

The examiner should also address the significance, if any, of the December 1969 examination and associated findings.  

The claims file should be provided to the examiner for review.

3.  Afford the Veteran a VA examination to determine whether it is at least as likely as not that a current leg disability, including cramps or poor circulation had its onset in service (probability 50 percent or greater) or was otherwise the result of a disease or injury in active service.

The examiner should provide reasons for the opinions and consider the Veteran's reports.  

The claims file should be provided to the examiner for review.

4.  If any the appeals are not fully granted, the agency of original jurisdiction should issue a supplemental statement of the case before returning the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


